Case 2:19-cv-00016-SEH Document 110 Filed 08/13/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

_ PHYLLIS SAXON, SANDRA
IVERSON, and OLD WEST
SALOON, LLC,

Plaintiffs,
vs.

CITY OF DILLON, MONTANA, a
body politic, DILLON POLICE
CHIEF PAUL CRAFT, in his
individual and official capacity,
DILLON POLICE CHIEF DONALD
GUIBERSON, in his individual and
official capacity, and OFFICER
JOSEPH HORROCKS, in his
individual and official capacity and
JOHN DOES 1-X,

Defendants.

 

 

No. CV 19-16-BU-SEH

ORDER

Plaintiffs filed Plaintiffs’ Motion in Limine.' The motion does not comply

with L.R. 7.1(c).

 

'Doc. 108.
Case 2:19-cv-00016-SEH Document 110 Filed 08/13/20 Page 2 of 2

ORDERED:
Plaintiffs’ Motion in Limine? is DENIED without prejudice for failure to
comply with L.R. 7.1(c). Plaintiffs may resubmit the motion in proper form.

DATED this 43 “day of August, 2020.

20 (HodUrr

AME E. HADDON
United States District J see

 

Doc. 108.
